PER CURIAM.
A.B. appeals the trial court’s order requiring him to pay $255 in restitution as a result of his conviction for grand theft and burglary of an automobile. A.B. further appeals the trial court’s order adjudicating him delinquent and placing him on probation. We affirm and remand with instructions.
First, we find that the record is clear that A.B. was in possession of the stolen automobile when the steering column was broken. Thus, upon conviction of grand theft of that automobile, the trial court was correct in ordering A.B. to pay the $255.00 in restitution. Accordingly, the trial court’s restitution order is affirmed. See J.S.H. v. State, 472 So.2d 737 (Fla.1985) and A.G. v. State, 718 So.2d 854 (Fla. 4th DCA 1998).
Second, with respect to the adjudication of delinquency, the State having no objection, we remand this case so that the trial court can enter a corrected adjudicatory order, indicating that A.B. was acquitted on count three. The trial court is also to enter a separate disposition order for each offense, specifying the degree of the offense and limiting the sentence to the statutory maximum. See Fla. R. Juv. P. 8.115(c)(2).
Affirmed and remanded with instructions.